DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al (US 2012/0103826) with evidence from Xiao et al (“Recent advances in Li1+xAlxTi2−x(PO4)3 solid-state electrolyte for safe lithium batteries”).
Gordon et al teach (see abstract, fig. 3, paragraph [0063]) an electrolyzer for recovering lithium ions from a material comprising a pair of electrodes (“at least one anode”, “at least one cathode”) and a cation exchange membrane provided between the pair of electrodes and having a lithium ion conductivity (“at least one lithium ion conductive inorganic membrane”).  The membrane was (see paragraph [0007]) lithium ion selective, meaning that among cations contained in the material, lithium was transported through the membrane more than other cations.  The electrolyzer of Gordon et al would have been capable of operating with the aqueous solution containing lithium at saturation.  Gordon et al additionally teach (see paragraph [0007]) that the membrane could be lithium aluminum titanium phosphate having the formula Li(1+x+4y)AlxTi(1-x-y)(PO4)3, where 0<x<0.4 and 0<y<0.2, i.e. “LTAP-base ceramic” as claimed.
Gordon et al fail to teach that the LTAP ceramic having “a NASICON type crystal structure”.  However, Xiao et al teach (see abstract, 3rd full paragraph in the left-hand column of page 380, first paragraph of section 2) that lithium aluminum titanium phosphides belonged to a NASICON structure (rhombohedral unit).  Thus, Xiao et al support the fact that the LTAP (called LATP by Xiao et al) material inherently possessed the NASICON type crystal structure.  
With respect to the preamble limitation “for recovering lithium ions from a saturated aqueous solution containing lithium ions and chloride ions and for exhausting chlorine and hydrogen”, see MPEP sections 2111.02 and 2114.  Here, the cited portion only relates to the intended use of the electrolyzer, and the intended use does not impart any additional structural limitation upon the electrolyzer.  Note that the manner of operating the device does not differentiate apparatus claims from the prior art.  
Regarding claim 2, Gordon et al teach (see paragraph [0016]) a current source that applied a voltage potential to the electrodes to drive electrolysis reactions.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gordon et al (US 2014/0197040) with evidence from Xiao et al (“Recent advances in Li1+xAlxTi2−x(PO4)3 solid-state electrolyte for safe lithium batteries”).
Gordon et al teach (see abstract, fig. 3, paragraphs [0024], [0027], [0064]-[0066], ) an electrolyzer for recovery of an alkali metal (e.g. lithium) from a material (e.g. alkali monosulfide and/or polysulfide material in an organic solvent), wherein the electrolyzer included a pair of electrodes (cathode 324 and anode 326), a cation exchange membrane (312) provided between the pair of electrodes and having an alkali metal ion conductivity.  Note that Gordon et al teach the alkali metal being either sodium or lithium, such that one of ordinary skill in the art at the time of filing would have immediately envisaged using a lithium ion selective membrane.   The membrane was (see paragraph [0064]) lithium ion selective, meaning that among cations contained in the material, lithium was transported through the membrane more than other cations.  Gordon et al teach that membrane being “lithium titanium phosphate (LTP)” having a composition of Li(1+x+4y)AlxTi(1-x-y)(PO4)3, where 0<x<0.4 and 0<y<0.2, i.e. “LTAP-base ceramic” as claimed.  Additionally, Gordon et al teach the material comprising an organic solvent as noted above.
Gordon et al fail to teach that the LTAP ceramic having “a NASICON type crystal structure”.  However, Xiao et al teach (see abstract, 3rd full paragraph in the left-hand column of page 380, first paragraph of section 2) that lithium aluminum titanium phosphides belonged to a NASICON structure (rhombohedral unit).  Thus, Xiao et al support the fact that the LTAP (called LATP by Xiao et al) material inherently possessed the NASICON type crystal structure.  
With respect to the preamble limitation “for recovering lithium ions from a saturated aqueous solution containing lithium ions and chloride ions and for exhausting chlorine and hydrogen”, see MPEP sections 2111.02 and 2114.  Here, the cited portion only relates to the intended use of the electrolyzer, and the intended use does not impart any additional structural limitation upon the electrolyzer.  Note that the manner of operating the device does not differentiate apparatus claims from the prior art.  
Regarding claim 2, Gordon et al teach (see paragraph [0068]) energizing the pair of electrodes to create an electric potential between the anode and the cathode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2012/0103826) in view of Jonghe et al (US 2005/0100793).
Gordon et al teach, as noted above, the material being an aqueous solution and the cation exchange membrane being an “LTAP-base ceramic” as claimed.
Gordon et al fail to teach including a coating on at least one surface of the membrane.
Jonghe et al teaches (see abstract, fig. 1, paragraph [0065]) an electrolyzer using a lithium-selective cation exchange membrane such as LiSiCON or LTAP-base ceramics (“Li1+xTi2-xAlx(PO-4)3”, 0.6<x<0.9).  Jonghe et al additionally teach (see paragraph [0024]) that a surface of the membrane was provided with a protective membrane coating that is stable against aggressive solvents, including water, aqueous electrolytes, acid, base and a broad range of protic and aprotic solvents.  Jonghe et al teach (see paragraph [0061]) that the protective membrane coating could be active metal phosphorous oxynitride-based glasses, such as LiPON.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the protective membrane coating taught by Jonghe et al to the membrane of Gordon et al because Jonghe et al teach that the LTAP-base ceramic membranes could be corroded by aqueous electrolytes and the protective membrane comprising an oxynitride glass was capable of reducing and/or preventing that corrosion.  
Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that neither Gordon et al reference teaches the exhausting of chlorine and hydrogen, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the Office has provided additional evidence (Xiao et al) that the LTAP-base ceramic of either Gordon et al reference inherently possessed the rhombohedral NASICON type crystal structure.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794